Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 07/06/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1, 3-20, and 36 are pending. 
Response to Applicant’s Argument
In response to “Cunico describes pausing the presentation (paragraph [0050]). Lamb describes delaying the question at paragraphs [0065]. However, a mere pause in a presentation or a delay in display of a question is not the same as preventing immediate transmission of the question in response to determining that this question was previously answered”.
In view of amendment to the independent claims, previous grounds of rejection have been withdrawn. Upon further search and consideration, please see details of a new ground of rejection set forth below. 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-20, and 36 are rejected under 35 USC 103(a) as being unpatentable over Cunico et al. (US 2016/0239489 A1) in view of Klemm et al. (US 2016/0105566 A1).
Regarding Claims 1 and 8, Cunico discloses a system (Figs. 1 and 7, ¶26 and ¶28, electronic meeting question management system for live presentation of multimedia content) comprising: 
an input circuitry configured to receive an audio question from a first user of a plurality of users connected to a conference (¶37, content streamer 114 can access multimedia content from content 130 for streaming the multimedia content to one or more user’s multimedia presentation devices; ¶38, system 100 can monitor for user questions related to the multimedia content); and control circuitry (¶27, processor for executing system components / data structures 110-126) configured to: 
record the audio question (¶38, receive detected spoken utterances generated by the users and communicated via communication module 110); 
analyze the recorded question and a recorded portion of the conference to determine that the question has been answered during the recorded portion of the conference (¶40, analyze each received question via speech processing, NLP, and semantic analysis to determine whether the question required an answer; ¶41, identify core concept of the question; ¶42, analyze multimedia content to determine whether the multimedia content contains at least one possible answer to the question based on the core concept; ¶53, answer validator stores the question and answer in the answer index for presentation to other users when determining if such other users ask the same or a similar question); and 3Application No.: 16/936,926Docket No.: 003597-2421-103 Preliminary Amendment dated September 9, 2020 
in response to the determining that the audio question has previously been answered (¶43 and ¶49, determine whether any of the accessed segments potentially contains at least one possible answer to the question and select / aggregate those segments to automatically generate or formulate an answer to the question; ¶53, store the question and the automatically generated answer in an answer index in content indexes 132 and thus, if other users ask a same or similar question, the automatically generated answer (and question) can be presented to such other users), transmit a relevant section of the recorded portion of the conference consisting of an answer to the audio question to the first user (¶55, post user question and the indication of where the selected segments that answer the question is located in the multimedia content).  
Cunico does not disclose preventing an immediate transmission of the audio question to the plurality of users connected to the conference in response to the determination that the audio question has previously been answered.
Klemm teaches a system comprising control circuitry (¶40, computer processor implemented communication system 120) configured to receive an audio question from a first user of a plurality of users connected to a conference (Fig. 1, Communication System 120; ¶41, conference participant submits question via communication endpoint 101B before or during the conference call per Fig. 4, steps 402-404) and in response to a determination that the audio question has previously been asked, preventing an immediate transmission of the audio question to the plurality of users connected to the conference (¶¶49-50 and see Fig. 6 describing steps 402 and 404, where if the question is the same or similar to a previous question, the previously submitted question is displayed to the sender, and the sender decides not to submit the question, log the same or similar question for priority and trends instead of saving the question for displaying on the conference call to all participants of the conference call per step 610 in Fig. 6, and steps 406-412 in Fig. 4).
Cunico’s established function teaches determining if other users ask the same or a similar question and thus the question was previously answered according to the answer index (Cunico, ¶53).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Cunico to prevent an immediate transmission of the audio question to the plurality of users connected to the conference in response to the determination that the audio question was previously asked as taught by Klemm and thus previously answer according to the established content indexes of Cunico in order to send the questions to conference participants as an agenda of the question and answer section of the conference call (Klemm, Abstract). 
Regarding Claim 9, Cunico as modified by Klemm discloses wherein the audio question is recorded in response to determining that the conference is in a smart presentation mode (Klemm, ¶50, asking the sender of the submitted question if the submitter still wants to submit the question to be displayed in the conference call, which is functionally equivalent to the “Smart Presentation” mode as described by the specification (“Three questions were recorded: would you like to play them back?”) in ¶9 of US 2022/0028411 A1).  
Regarding Claims 3 and 10, Cunico discloses wherein the control circuitry is further configured, when determining that the question has been answered during the recorded portion of the conference, to: 
identify one or more keywords spoken in the recorded audio question (¶40, perform speech processing, NLP, and semantic analysis to analyze the question to categorize the question; ¶41, identify a core concept of the question; e.g., “how is the equation derived?” where the core concept is “equation”); 
parse the recorded portion of the conference to identify the relevant section where the identified one or more keywords were uttered (¶42-43, based on the core concept of the question, using NLP and semantic analysis to analyze multi-media content to determine if there are segments in the multi-media content containing answers to the question). 
Regarding Claims 4 and 11, Cunico discloses wherein the control circuitry is further configured, when determining that the question has been answered during the recorded portion of the conference, to: 
transmit a notification to a presenter of the conference with the recorded audio question (¶50, communicate presented question and automatically generated answer to a subject matter expert (the presenter) for validation); and 
receive, from the presenter, an indication of the relevant portion of the recorded portion of the conference consisting of the answer to the audio question (¶51-52, when the subject matter expert / presenter is satisfied with the answer and validates the answer, the system 100 can present the answer to the user who presented the question). 
Regarding Claims 5 and 12, Cunico discloses wherein the control circuitry is further configured, when transmitting the relevant section of the recorded portion of the conference consisting of the answer to the audio question to the first user, to: 
transmit the relevant section of the recorded portion of the conference in a new window on an electronic device of the first user (¶52, rather then post the user question and answer in a comments portion of the presentation, ¶55, content streamer 114 / communication module 110 can present the user with indication of the selected segments located below, above, or beside the multi-media content while the content streamer continues to stream the multimedia content to the user).  
Regarding Claims 6 and 13, Cunico discloses wherein the control circuitry is further configured, when transmitting the relevant section of the recorded portion of the conference consisting of an answer to the audio question to the first user, to: 4Application No.: 16/936,926Docket No.: 003597-2421-103 Preliminary Amendment dated September 9, 2020 
transmit a selectable icon notifying the first user of the relevant section of the recorded portion of the conference consisting of the answer to the audio question (¶51, present the presenter / subject matter expert with a control on the user interface to indicate that the answer is satisfactory to allow the subject matter expert / presenter to select the control); and 
in response to detecting a selection of the selectable icon, transmit the relevant section of the recorded portion of the conference consisting of the answer to the audio question to an electronic device of the first user (¶52, responsive to the subject matter expert / presenter validating the generated answer (i.e., select the control to indicate satisfaction with the automatically generated answer), present the answer to the user who presented the question).  
Regarding Claims 7 and 14, Cunico discloses wherein the control circuitry is further configured, when transmitting the relevant section of the recorded portion of the conference consisting of the answer to the audio question to the first user, to: 
transmit a transcript of the relevant section of the recorded portion of the conference consisting of the answer to the audio question to the first user (¶31 and ¶33, the multimedia content was subject to speech recognition, natural language processing, and semantic analysis to identify different segments and create association between different segments and concepts discussed in the different segments; ¶52, present selected segments to the user by providing the segments as text).
Claims 15-20 have been interpreted as to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For example, Claim 15 recites a system comprising means for receiving, means for recording, means for analyzing, and means for transmitting. This is a format consistent with traditional means-plus-function claim limitations. 
“Means” is a nonce word. A nonce word is simply a generic description for software or hardware that performs a specified function.1 According to the specification at Fig 11 and ¶75, user inputs are inputted via input circuitry 1116 at computing device 1118 correspond to means for receiving, ¶77, processing circuitry 1126 at server (which performs processes 400, 500, 600, 700, 800, 900, and 1000 of FIGS. 4-10) corresponds to means for recording and analyzing,  and transceiver circuitry 1160 at server corresponds to means for transmitting. 
Here, the word “means” typically do not connote sufficiently definite structure and therefore may invoke §112, para. 6 (i.e., § 112(f)).2
Regarding Claim 15, Cunico discloses a system (Figs. 1 and 7, ¶26 and ¶28, electronic meeting question management system for live presentation of multimedia content) comprising: 
means (¶27, processor for executing system components / data structure (communication module 110)) for receiving an audio question from a first user of a plurality of users connected to a conference (¶38, system 100 can monitor for user questions related to the multimedia content where one or more microphones at the users’ multimedia presentation devices can be configured to detect spoken utterances generated by the users and communicate the spoken utterances to the system 100 via communication module 110); 
means (¶59, processor coupled to memory “data processing system 700 can be implemented in the form of any system including a processor and memory that is capable of performing the functions and/or operations described within this specification”) for recording the audio question (¶38, receive detected spoken utterances generated by the users and communicated via communication module 110); 
means (¶27, processor for executing system components / data structures 110-126,) for analyzing the recorded question and a recorded portion of the conference to determine that the question has been answered during the recorded portion of the conference (¶40, analyze each received question via speech processing, NLP, and semantic analysis to determine whether the question required an answer; ¶41, identify core concept of the question; ¶42, analyze multimedia content to determine whether the multimedia content contains at least one possible answer to the question based on the core concept; ¶53, answer validator stores the question and answer in the answer index for presentation to other users when determining if such other users ask the same or a similar question); and 
means (¶27, processor for executing system components / data structures 110-126) for in response to the determining that the audio question has previously been answered (¶43 and ¶49, determine whether any of the accessed segments potentially contains at least one possible answer to the question and select / aggregate those segments to automatically generate or formulate an answer to the question; ¶53, store the question and the automatically generated answer in an answer index in content indexes 132 and thus, if other users ask a same or similar question, the automatically generated answer (and question) can be presented to such other users), transmitting a relevant section of the recorded portion of the conference consisting of an answer to the audio question to the first user (¶52, present the answer to the user who presented the question via communication module 110 and content streamer 114).  
Cunico does not disclose preventing an immediate transmission of the audio question to the plurality of users connected to the conference in response to the determination that the audio question has previously been answered.
Klemm teaches a system comprising control circuitry (¶40, computer processor implemented communication system 120) configured to receive an audio question from a first user of a plurality of users connected to a conference (Fig. 1, Communication System 120; ¶41, conference participant submits question via communication endpoint 101B before or during the conference call per Fig. 4, steps 402-404) and in response to a determination that the audio question has previously been asked, preventing an immediate transmission of the audio question to the plurality of users connected to the conference (¶¶49-50 and see Fig. 6 describing steps 402 and 404, where if the question is the same or similar to a previous question, the previously submitted question is displayed to the sender, and the sender decides not to submit the question, log the same or similar question for priority and trends instead of saving the question for displaying on the conference call to all participants of the conference call per step 610 in Fig. 6, and steps 406-412 in Fig. 4).
Cunico’s established function teaches determining if other users ask the same or a similar question and thus the question was previously answered according to the answer index (Cunico, ¶53).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Cunico to prevent an immediate transmission of the audio question to the plurality of users connected to the conference in response to the determination that the audio question was previously asked as taught by Klemm and thus previously answer according to the established content indexes of Cunico in order to send the questions to conference participants as an agenda of the question and answer section of the conference call (Klemm, Abstract). 
Regarding Claim 16, Cunico as modified by Klemm discloses wherein the audio question is recorded in response to determining that the conference is in a smart presentation mode (Klemm, ¶50, asking the sender of the submitted question if the submitter still wants to submit the question to be displayed in the conference call, which is functionally equivalent to the “Smart Presentation” mode as described by the specification (“Three questions were recorded: would you like to play them back?”) in ¶9 of US 2022/0028411 A).  
Regarding Claim 17, Cunico discloses means for determining that the question has been answered during the recorded portion of the conference comprises: 
means (¶40, processor executing data structure to implement question processing engine 116) for identifying one or more keywords spoken in the recorded audio question (¶40, perform speech processing, NLP, and semantic analysis to analyze the question to categorize the question; ¶41, identify a core concept of the question; e.g., “how is the equation derived?” where the core concept is “equation”); 
means (¶42, processor executing data structure to implement content identifier 120) for parsing the recorded portion of the conference to identify the relevant section where the identified one or more keywords were uttered (¶42-43, based on the core concept of the question, using NLP and semantic analysis to analyze multi-media content to determine if there are segments in the multi-media content containing answers to the question).  
Regarding Claim 18, Cunico discloses wherein means for determining that the question has been answered during the recorded portion of the conference comprises: 
means (¶50, the communication module 110) for transmitting a notification to a presenter of the conference with the recorded audio question (¶50, communicate presented question and automatically generated answer to a subject matter expert (the presenter) for validation;); and 
means (¶50, the communication module 110 can communicate question and answer to subject matter expert for validation) for receiving, from the presenter, an indication of the relevant portion of the recorded portion of the conference consisting of the answer to the audio question (¶51-52, when the subject matter expert / presenter is satisfied with the answer and validates the answer, the system 100 can present the answer to the user who presented the question).  
Regarding Claim 19, Cunico discloses wherein means for transmitting the relevant section of the recorded portion of the conference consisting of the answer to the audio question to the first user comprises: 
means for transmitting the relevant section of the recorded portion of the conference in a new window on an electronic device of the first user (¶52, rather then post the user question and answer in a comments portion of the presentation, ¶55, content streamer 114 / communication module 110 can present the user with indication of the selected segments located below, above, or beside the multi-media content while the content streamer continues to stream the multimedia content to the user).  
Regarding Claim 20, Cunico discloses wherein means for transmitting the relevant section of the recorded portion of the conference consisting of an answer to the audio question to the first user comprises: 
means (¶50, the communication module 110) for transmitting a selectable icon notifying the first user of the relevant section of the recorded portion of the conference consisting of the answer to the audio question (¶51, present the presenter / subject matter expert with a control on the user interface to indicate that the answer is satisfactory to allow the subject matter expert / presenter to select the control); and 
means (¶50, the communication module 110) for in response to detecting a selection of the selectable icon, transmitting the relevant section of the recorded portion of the conference consisting of the answer to the audio question to an electronic device of the first user (¶52, responsive to the subject matter expert / presenter validating the generated answer (i.e., select the control to indicate satisfaction with the automatically generated answer), present the answer to the user who presented the question).
Regarding Claim 36, Cunico discloses analyzing keywords in the conference (¶31, perform NLP and semantic analysis to identify different segments of multimedia content for concepts discussed in the different concepts); and 
identifying, based on the analyzed keywords, a time for transmitting a relevant section of the recorded portion of the conference consisting of an answer to the audio question to the first user (¶33, determine when and where in the multimedia content a specific concept is discussed; ¶34, create one or more identifiers that identify the segment of the multimedia content per ¶33 to include a begin marker and end marker identifying specific times or frames; ¶43, store being and end markers in content index 132; ¶49, aggregate information contained in the segments to automatically generate or formulate an answer to the question;), 
wherein, in response to the determining that the audio question has previously been answered, transmitting, at the identified time for transmitting, the relevant section of the recorded portion of the conference consisting of the answer to the audio question to the first user (¶53, if other users ask the same or similar question, the automatically generated answer + question in an answer index of content indexes 132 can be presented to such other users; ¶55, present selected segments to the user with indications of where in the multimedia content the answer is located using a begin time and end time for the segments containing the answer).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        07/11/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Williamson v. Citrix Online, L.L.C., 792 F.3d 1339, 1350 (Fed. Cir. 2015). 
        2 Williamson, 792 F.3d at 1350.